Citation Nr: 0938377	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-36 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, 
Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Central Maine Medical Center in 
Lewiston, Maine, on August 23, 2008.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2008 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the 
Veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Central Maine 
Medical Center in Lewiston, Maine, on August 23, 2008.  In 
July 2009, the Veteran testified before the undersigned at a 
hearing that was held via videoconference from the Regional 
Office (RO) in Togus, Maine.


FINDINGS OF FACT

1.  The Veteran is service-connected for degenerative disc 
disease of the lumbar spine, status post discectomy L4-L5, 
with cauda equine syndrome, neurogenic bladder and neurogenic 
bowel secondary to the degenerative disc disease of the 
lumbar spine, radiculopathy of the right and left lower 
extremity with right drop foot, secondary to the degenerative 
disc disease of the lumbar spine, depressive disorder 
secondary to the degenerative disc disease of the lumbar 
spine, and erectile dysfunction secondary to the degenerative 
disc disease of the lumbar spine.  His combined disability 
rating is 90 percent.

2.  The Veteran received emergency medical treatment for 
right calf and ankle pain, diagnosed as suspect muscle tear 
and ankle sprain, at Central Maine Medical Center in 
Lewiston, Maine, on August 23, 2008.  

3.  VA payment or reimbursement of the costs of the care on 
August 23, 2008, was not authorized.

4.  The medical expenses incurred on August 23, 2008, were 
incurred both as a result of medical emergency and because a 
VA or other government facility was not feasibly available.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred at Central Maine Medical Center in 
Lewiston, Maine, on August 23, 2008, have been met.  38 
U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a Veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
Veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2009).

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2009).

Nevertheless, VA may reimburse Veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a Veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a Veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a Veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2009).

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2009).  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a Veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider.

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of Veterans, primarily 
those who receive emergency treatment for 
a service-connected disability). 
38 C.F.R. § 17.1002 (2009).

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following:  1) July 19, 2001; 2) 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; 3) the date of death, 
but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or 4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2009).

The statute found at 38 U.S.C.A. § 1725 was amended, 
effective October 10, 2008.  Veterans Benefits Improvement 
Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 
(2008).  However, because the Veteran's claim was filed prior 
to the effective date of the amendments, the amended version 
of the statute does not apply in this case.

The Veteran does not allege that he should be reimbursed on 
the ground that the treatment he received was for a service-
connected disability, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or that he has been rated totally and 
permanently disabled due to service-connected disability.  
Rather, he asserts both that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available the day he sought treatment.  The Veteran 
does not have any health insurance.

The record reflects that the Veteran reported to the 
emergency room at Central Maine Medical Center, a non-VA 
facility, on August 23, 2008, with complaints of right calf 
and ankle pain.  He reported that he had been away at an 
archery competition in New York, and two days earlier had 
been riding a ski lift when his right lower leg was caught 
under the chair in a flexed twisting position, causing his 
right ankle and calf to rub against the metal of the chair 
and the ground.  He did not experience terribly significant 
pain at the time of the accident, although the pain continued 
to worsen over the next two days.  He was, however, still 
able to navigate the course over those two days.  By the time 
he returned home from New York, he was experiencing 
considerable pain.  

The morning after he returned, Saturday, August 23, 2008, his 
lower right leg was severely swollen, prompting his visit to 
the emergency room.  The Veteran submitted statements, both 
in written form and in oral testimony, in support of his 
claim indicating that he experiences diminished sensation in 
his right lower extremity as a result of a service-connected 
disability, and that due to his diminished sensation, he was 
not aware of the severity of his injury until he experienced 
extreme swelling.  He reported to the emergency room because, 
given his service-connected injuries, he was concerned that 
his condition was more severe than he might have been aware.  

Records associated with his emergency medical treatment show 
that the Veteran's medical history was considered to be 
significant for neurogenic bladder and bowel, a past back 
surgery, and chronic right lower leg parasthesias, among 
other disabilities.  Physical examination revealed tenderness 
to palpation of the right calf and gastrocnemius muscles.  

He was point tender at the juncture of the bifid muscles, and 
had pain to the Achilles extending into both his malleleolus 
and along the subtalar joint.  He had negative Thompson test 
and no sulcus to the Achilles.  He had active inversion, 
eversion, dorsiflexion, and plantar flexion.  There was some 
soft tissue swelling of the patella joint.  There was no pain 
to the metatarsal on palpation, and no pain to the knee with 
palpation along the joint line, patella, or fibular head.  He 
was able to fully flex and extend the right knee.  The right 
calf was observed to be tight and tender to palpation, and to 
be slightly enlarged as compared to the left.  X-ray 
examination revealed no evidence of fractures or dislocation.  
Although the Veteran's creatine kinase was slightly elevated, 
the examining physician did not feel that it was sufficiently 
elevated to warrant a diagnosis of rhabdomyolosis.  The 
examining physician also felt that a diagnosis of compartment 
syndrome, which had initially been a possibility, was not 
likely appropriate.  Some of his swelling was felt possibly 
to be attributable to anticoagulation therapy.  Based upon 
the above, the most appropriate diagnoses were felt to be 
ankle sprain and probable muscle tear.  The Veteran was 
instructed to return to the emergency room if his symptoms 
worsened.  Otherwise, he was advised to report to the Togus 
VA facility for follow up on Monday.

The record does not establish that the treatment the Veteran 
received at the non-VA facility was authorized in advance.  
Additionally, the record reflects that the Veteran does not 
have a total disability permanent in nature resulting from a 
service-connected disability.  As the Veteran's treatment was 
not pre-authorized, was not for a disability associated with 
or aggravating a service-connected disability, and he does 
not have total disability permanent in nature resulting from 
a service-connected disability, he does not meet the 
requirements for reimbursement of medical expenses under 
38 C.F.R. § 17.120.  

Thus, in order to be entitled to reimbursement of the 
aforementioned medical expenses, the Veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  

In denying the Veteran's claim for reimbursement, the VA 
Medical Center relied upon the final diagnostic impression, 
which was determined to be of a "non-urgent" nature.  This 
is competent medical evidence; however, the question is not 
whether the Veteran's condition was ultimately found to be 
"non-urgent," but whether a prudent lay person would have 
considered his condition to have required immediate 
attention.  There is documentation that the Veteran was 
experiencing steadily increasing symptoms of swelling and 
pain that was becoming severe.  These symptoms would have 
caused a prudent lay person to believe that a delay in 
seeking treatment would be hazardous to his health.

The Board finds that the probative evidence, including the 
Veteran's credible statements, outweighs the final diagnostic 
impression concerning whether the Veteran had an emergent 
medical condition at the time of his admission to the 
emergency room.  It was reasonable and prudent for the 
Veteran to feel that a delay in seeking immediate medical 
attention would have been hazardous to life or health, given 
his medical history.

Having determined that the Veteran's medical condition was 
emergent at the time he sought private medical attention, the 
remaining question before the Board is whether VA treatment 
was not feasibly available to the Veteran at the time he 
received private treatment.  In this regard, the Veteran 
asserts that VA treatment was not feasibly available because 
he had not been aware that the nearest VA facility included a 
24-hour emergency medical department.  He states that in 
deciding to go to a private hospital on the morning of 
Saturday, August 23, 2008, he relied upon past advice from 
his VA physicians that in the event that he needed medical 
treatment during "off hours," i.e., at night or on the 
weekend, he was to report to a private facility.  

The record reflects that "sometime" during the year 2007, 
the VA facility in Togus, Maine, converted the urgent care 
facility to a 24-hour emergency department.  The Veteran 
asserts that he was not aware of this change until after he 
sought emergency medical treatment on August 23, 2008.  There 
is a notation within the claims file, dated in November 2008, 
indicating that all Veterans enrolled in the Togus VA 
healthcare system had been notified of the change.  In 
support of his assertion that he personally never received 
notice of the change, the Veteran submitted the written 
statement of another veteran, who also stated that he had 
never received notice of the change.

Although the VA Medical Center has reported generally that it 
informed all patients of the change to a 24 hour emergency 
room, there is no indication in the Veteran's claims file 
that he was specifically notified of the opening of a 24-hour 
emergency department at the VA facility in Togus.  Given that 
the facility in Togus had not in the past had a 24-hour 
emergency department, and the facility had not been in 
operation for a lengthy amount of time when the Veteran 
sought emergency treatment elsewhere, and there is no 
indication in the Veteran's claims file that he was ever 
officially notified of the opening of a 24-hour emergency 
department at the VA facility in Togus, the Board cannot 
presume that the Veteran was aware that there was a VA 
facility feasibly available to him at the time he sought 
private treatment.  

The Veteran's statements in this regard are credible, and 
there is no indication that in seeking private treatment he 
sought to avoid VA treatment.  The Board accordingly finds 
that at the time the Veteran sought private medical treatment 
a VA facility was not feasibly available to him.

In sum, the Board finds that the Veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment on August 23, 2008, 
because the preponderance of evidence shows that the 
treatment was for symptoms perceived to be so serious as to 
require immediate medical attention to avoid serious 
impairment and a VA facility was not feasibly available.  
Therefore, the Board concludes that the Veteran is eligible 
for reimbursement for treatment expenses incurred at the 
Central Maine Medical Center on August 23, 2008, and the 
benefit sought on appeal is granted.  

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.


ORDER

Payment or reimbursement of the cost of unauthorized medical 
treatment received in a non-VA facility on August 23, 2008, 
is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


